DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of the species in figures 3C-3E in the reply filed on August 24, 2020 is acknowledged.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muise et al. (U.S. 6,637,623).  Muise et al. teaches a build material container (container capable of container material for a printing system) for a three-dimensional printing system, comprising an external casing 2 having an upper surface formed by 6, 10, 12, a lower compartment defined by the lower portion of 4 to receive a build material reservoir 24, at least one load-bearing element 20, and an upper compartment (between 6 and 28) below the upper surface 6, 10, 12, the upper compartment and the lower compartment being separated by a lower surface 28, the at least one load-bearing element being arranged below the lower surface (figure 9), and wherein the upper compartment comprises stiffening members 76 arranged to distribute load received from the upper surface to the at least one load-bearing element, the stiffening members being arranged around an aperture in the lower surface for a channel structure of the build material reservoir, the at least one load-bearing element being arranged to distribute a received load to a base of the build material container (figures 9, 10).

Regarding claim 4, the upper compartment comprises a stiffening member that extends along a length of the upper surface (the horizontally extending portion of element 28 can be considered an stiffening member which extends along an entire length of the upper surface from one sidewall to the opposite side wall; the language of claim 4 does not require the stiffening member of claim 4 to be the same stiffening member as introduced in claim 1).


Regarding claim 6, the external casing is formed from corrugated media (see lead line 4 in figure 4).

Regarding claim 9, a build material reservoir is capable of containing a powdered build material.

Regarding claim 18,  Muise teaches a build material container (figure 1) capable of being used for a three-dimensional printing system, comprising an external casing 2 having an upper surface (defined by flaps 6), a lower compartment (below the lower surface of 28) to receive a build material reservoir 24, at least one load-bearing element 20, and an upper compartment (located between the lower surface of 28 and the flaps 6) below the upper surface, the upper compartment and the lower compartment being separated by a lower surface (lower surface of 28), the at least one load-bearing element being arranged below the lower surface (20 is located below 28), and wherein the upper compartment comprises stiffening members (at 76 and including the upper hinged area of 76) arranged to distribute load received from the upper surface to the at least one load-bearing element (since the upper hinged portion of 76 rests directly on the upper edge of the load bearing element downwardly directed force applied to 28 is transmitted to 22 because of the support 22 provides at the lower surface of 28 in the area of the hinge at the top of 76), the stiffening members each comprising sides around and enclosing an open space that separates and spaces apart the upper and lower surfaces of the upper compartment, the stiffening members being arranged around an aperture in the lower surface for a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Ouillette (U.S. 2014/0252075). Regarding claim 2, Muise et al. discloses the claimed invention except for the plurality of load bearing elements.  Ouillette teaches that it is known to provide a lower compartment with a plurality of load bearing elements (see elements 252).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with the multiple load bearing elements, as taught by Ouillette, in order to increase the stacking strength of the container.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Ouillette (U.S. 2014/0252075), as applied to claim 2 above, and further in view of Cappels (U.S. 5,730,289). The modified container of Muise et al. discloses the claimed invention except for the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Philips et al. (U.S. 2003/0160092) and Ouillette (U.S. 2014/0252075). Muise et al. discloses the claimed invention except for the folded stiffening members and the plurality of load stiffening members.  Philips et al. teaches that it is known to provide an upper compartment with folded stiffening members (see elements 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with folded stiffening members, as taught by Philips et al., in order to increase the stacking strength of the container by preventing collapse in the upper compartment.
Ouillette teaches that it is known to provide a lower compartment with a plurality of load bearing elements (see elements 252).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Muise et al. with the multiple load bearing elements, as taught by Ouillette, in order to increase the stacking strength of the container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Ouillette (U.S. 2014/0252075). Muise et al. discloses the claimed invention except for the aspiration channel.  Ouillette teaches that it is known to provide a container with an aspiration channel .
Regarding claim 8, the reservoir 24 has a deformable structure (flexible body of 24) having an outlet at 25.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Belden (U.S. 2,377,604). Regarding claim 16, Muise et al. discloses the claimed invention except for the central load bearing element.  Belden teaches that it is known to provide an integrally formed load bearing element with a central load bearing element (see element 17 of the load bearing element).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with load bearing element being an integrally formed structure that includes a bottom, central load bearing element, as taught by Belden, in order to provide increased protection on all sides including the bottom.

Regarding claim 19, the lower compartment is to receive multiple material reservoirs (capable of receiving multiple reservoirs; multiple reservoirs not positively recited in the claim).  Muise et al. discloses the claimed invention except for the central load bearing element.  Belden teaches that it is known to provide an integrally formed load bearing element with a central load bearing element (see element 17 of the load bearing element).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with load bearing element being an integrally formed structure that includes a bottom, central load bearing element, as taught by Belden, in order to provide increased protection on all sides including the bottom.
 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Philips et al. (U.S. 2003/0160092). Muise et al. discloses the claimed invention except for the folded stiffening members.  Philips et al. teaches that it is known to provide an upper compartment with folded stiffening members (see elements 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with folded stiffening members, as taught by Philips et al., in order to increase the stacking strength of the container by preventing collapse in the upper compartment.

Allowable Subject Matter
Claims 10, 11, 15 and 21 are allowed.

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. Applicant states that the flaps 76 simply hang into the lower compartment so they do not distribute load received from the upper surface to the at least one load bearing element. The examiner disagrees with this position. Element 20 is considered the at least one lead bearing element which is arranged below the lower surface (the lower surface of the remainder of 28; figure 9). The upper compartment comprises stiffening members 76 (upper portion of 76 in upper compartment, lower portion of 76 in lower compartment). The stiffening members 76 (more specifically, the hinge area at the top of 76) being arranged to distribute load received from the upper surface to the at least one load-bearing element. Since the upper hinged portion of 76 rests directly on the upper edge of the load bearing element (see lead line 22 in figure 9), downwardly directed force applied to 28 is transmitted to 22 because of the support 22 provides at the lower surface of 28 in the area of the hinge at the top of 76. 
Applicant argues that Muise does not teach “stiffening members arranged to distribute load received from the upper surface to the at least one load-bearing element” “arranged below the lower surface”.  Applicant incorrectly states that previous Office Action considers the upper compartment of Muise to be a plane.  This is incorrect since element 28 is not planar when installed, the upper compartment is not a plane, it is the entire space defined by and between elements 6 and 28.

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736